Appeal from an order of the Albany Special Term of Supreme Court, dismissing a proceeding to annul certain determinations of the Commissioner of Education on appeals under section 890 of the Education Law. Petitioner was a teacher in the school system of the city of New York. The Board of Education had given her an adverse rating in “ cooperation ” from which she appealed to the Commissioner. Thereafter, she again received an adverse rating in “ cooperation ” and also in “ control of classes.” She appealed to the Commissioner of Education from this rating in November, 1936. She has received her increment in salary regularly. After the Commissioner of Education made his return, appellant proceeded under article 78 of the Civil Practice Act to secure the relief sought and the matter was brought on at the Special Term in July, 1939, and further hearing was held in January, 1940. The determination of the Commissioner of Education is neither arbitrary nor unreasonable and should be confirmed. Determination of the Commissioner of Education unanimously confirmed, without costs, and petition dismissed. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ. [174 Misc. 130.]